F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           OCT 4 1999
                                     TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 JAMES ROBINSON,

           Petitioner - Appellant,
 vs.                                                    No. 99-3172
                                                  (D.C. No. 99-3169-RDR)
 UNITED STATES OF AMERICA,                               (D. Kan.)

           Respondent - Appellee.


                              ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges. **


       Mr. Robinson, an inmate appearing pro se, appeals from the district court’s

judgment dismissing his habeas petition, 28 U.S.C. § 2241, without prejudice. On

appeal, he argues that his conviction was invalid for lack of jurisdiction and that

the government withheld exculpatory evidence. Of course, the validity of his

conviction must be challenged in a § 2255 motion; a § 2241 petition goes to the


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
execution of the sentence. Only if the opportunity to challenge the validity of the

conviction is “inadequate or ineffective” under § 2255 may relief be sought under

§ 2241. See Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996). Mr. Robinson

argues that his opportunity to challenge his conviction under § 2255 was

ineffective because he was denied a certificate of appealability. Failure to obtain

relief on a previous § 2255 motion does not make that remedy inadequate or

ineffective. Id. Accordingly, Mr. Robinson’s claims are not proper under § 2241,

and the district court properly dismissed the petition.

      AFFIRMED.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                         -2-